 In the Matter of JOHN I-IANCOCK MUTUAr. LIFT: INSURANCECOMPANYandUNITED OFFICE AND PROFESSIONAL WORKERS ov AMERICA (C. 1 0.)In the Matterof JOHN HANCOCK MUTUAL LIFE INSURANCE COMPANYandINTERNATIONALUNION OF LIFE INSURANCE AGENTSCases Nos. 13-R-2844- and 13-R-2853, respectively.-Decided June 9, 1945Mr. Samuel A. Fitch,of Boston,Mass., for the Company.Meyers & Meyers,byMessrs.Ben Meyers,andMorris Yanoff,of Chi-cago, Ill.,for the C. I. O.Mr. Ray T. McCann,ofMilwaukee,Wis., for the International.Mr. Russell Packard,of Chicago,Ill., for the AFL.Miss Ruth Rusch,of counsel to the Board.DECISIONDIRECTION OF ELECTIONANDORDERSTATEMENT OF CASEUpon separate petitions duly filed by United Office and ProfessionalWorkers of America (C. I. O.), herein called the CIO, and InternationalUnion of Life Insurance Agents, herein called the International, allegingthat questions affecting commerce had arisen concerning the representationof employees of John Hancock Mutual Life Insurance Company, Boston,Massachusetts, herein called the Company, the National Labor RelationsBoard consolidated the cases and provided for an appropriate hearing upondue notice before Gustaf B. Erickson, Trial Examiner. Said hearing washeld at Chicago, Illinois, on April 17, 1945. The Company, the CIO, theInternational, and Industrial and Ordinary Insurance Agents Union No.23351 (A. F. L.), herein called the AFL, appeared and participated.' Allparties were afforded full opportunity to be heard, to examine and cross-IAt the hearing,the Trial Examiner granted theAFL'smotion to intervene62 N. L. R B, No. 38.240 JOHN HANCOCK MUTUAL LIFE INSURANCE CO.241examine witnesses, and to introduce evidence bearing on the issues. At thehearing, the AFL moved to dismiss the CIO's petition on the ground thatthe contracts between the Company and the AFL, covering the Chicagoand East St. Louis, Illinois, districts of the Company, are a bar to thepresent proceedings, while the CIO moved to dismiss the International'spetition on the ground that a State-wide unit is the only appropriate unit.The Trial Examiner reserved ruling for the Board on the AFL's and CIO'smotions. In its brief, the AFL moved to have the' CIO's petition dismissedon the further grounds that (1) there is an inadequate showing of intereston the part of the CIO due to the revocations by employees of designationspreviously secured by the CIO,' and (2) the State-wide unit sought bythe CIO is inappropriate since it is inconsistent with either the functionalstructure of the Company or with its bargaining history. For reasons here-inafter stated, the aforesaid motions of the AFL to dismiss the CIO's peti-tion are denied and the CIO's motion to dismiss the International's petitionisgranted. The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed. All parties were affordedan opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYJohn Hancock Mutual Life Insurance Company, a Massachusetts cor-poration with its principal or home office located in Boston, Massachusetts,is engaged in insuring the lives of its policyholders on the mutual insuranceplan and in investing its funds. On December 31, 1944, the Company was,in terms of amount of insurance in force, the sixth largest and, in terms ofassets, the seventh largest life insurance company in the United States. Onthe same date, the Company had more than 8,000,000 policies in force witha total face amount of more than $4,000,000,000 and its policyholders, whoresided in all the States of the United States and in many foreign countries,numbered approximately 5,600,000.The Company's business is managed and directed by directors and offi-cers located at its home office in Boston. Terms and conditions of thevarious policies of insurance offered by the Company are determined andall investments of the Company's funds are made by its home office officials ;all applications for insurance and claims, applications for loans, and othermatters pertaining to insurance in force are acted upon at the home office;and all policies of insurance and checks covering disbursements by theCompany are prepared at the home office.2 At the hearing,the revocations were offeredby the AFLand were received in evidence for thelimited purpose of "attacking the showingof the CIO"as inadequate to support its petition. 242DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Company does business in 38 States,the District of Columbia, andthe TerritoryofHawaii.It sells insurance,and, to a considerable extent,deals with its policyholders through the medium of general agents anddistrict offices.As of December 31, 1944, the Company had51 general"agents located in 31 States and the Territory of Hawaii, and 369 districtoffices in 34 States, the District of Columbia, and the Territory of Hawaii.On December 31, 1944, the Company's assets, consisting in part of cash,bonds of the United States Government and its political subdivisions, rail-road and railroad equipment bonds, public utility bonds,industrial bonds,stocks, notes secured by mortgages on real estate,real estate,and premiumnotes and loans to policyholders amounted to more than$920,000,000 invalue.During 1944, the Company had available funds amounting to morethan $161,500,000 in value, and it invested daily an average of approxi-mately $466,000.We find that the Company is engaged. in commerce within the meaningof the National Labor Relations ActH. THE ORGANIZATIONS INVOLVEDUnited Officeand ProfessionalWorkers of America, affiliated withthe Congress of Industrial Organizations,is a labor organization admit-ting to membership employees of the Company.InternationalUnion of Life Insurance Agents, unaffiliated,isa labororganization admitting to membership employees of the Company.InternationalUnion of LifeInsuranceAgents,unaffiliated,isa labororganization admitting to membership employees of the Company.Industrial and Ordinary Insurance Agents Union No. 23351, affiliated-with the American Federation of Labor, is a labor organization admittingtomembership employees of the Company.III.THE QUESTIONS CONCERNING REPRESENTATIONSubsequent to the Company's refusal ofthe CIO's demand for recogni-tion as the exclusive bargaining representative of the Company's industrialinsurance agents in the Chicago area, the CIO filed a petition herein onJanuary 12, 1945Thereafter, the CIO requested recognition as the exclu-sive bargaining representative of all the Company'sdistrict agents whosedebits are wholly within the State of IllinoisThe Company also refusedrecognition in the revised unit on the ground that no evidence of the CIO'smajority representation had been presented; and asserted it would notrecognize theCIO until it hadbeen certifiedby the Boardin an appropriateunit, whereuponthe CIO filedits first amended petition on February 21,1945. JOHN HANCOCK MUTUAL LIFE INSURANCE CO.243By letter dated January 15, 1945, the International requested recogni-tion as the exclusive bargaining representative of the Company's agents inRockford, IllinoisOn January 19, 1945, the Company replied by letterstating that it had no knowledge of the International's alleged representa-tion among its employees. The International. thereupon, filed its petitionon January 24, 1945.As heretofore indicated, the AFL contends that it has two existing con-tracts with the Company which constitutes a bar to a present determinationof representatives, one covering the Company's district agents in the Chi-cago district, and the other covering the district agents in the East St Louis,'Illinois, districtThe first-mentioned contract was executed on February 25, 1944, tocontinue in operation for 1 year and thereafter until 60 days' notice oftermination is served by either party on the other. On December 20, 1944,the AFL requested renegotiation of that contract, but prior to any meetingof the parties for that purpose, the CIO filed its petition herein. Thereafter,at a meeting held prior to the end of the first contract year, the Companyand the AFL agreed to extend the contract for 60 days pending neg-otma-LonsSince the contract of February 25, 1944, became, in accordancey iti1 its terms, one of indefinite duration upon the expiration of 1 year, it isclearly not a bar to these proceedings.However, we are here concernedalso with the effect of the extension of the contract upon these proceedingsIn the latter connection, we have heretofore held tinder similar circum-stances that an extension of a contract, whether or not such contract con-tains an automatic renewal clause, cannot operate as a bar to a rival repre-sentation claim made prior to the expiration date of such contract ' Inany event, it is clear that the period of the extended contract has nowexpired.We find, therefore, that neither the contract nor its extensionis a bar to a present determination of representativesThe contract covering the East St. Louis district was executed on Octo-her 14, 1941, and was to be "in force until terminated by either party onsixty days' notice " The AFL notified the Company on October 4, 1944, ofitsdesire to renegotiate the contract.At the time of the hearing, the par-ties had completed but had not yet signed a new agreement. Since thecontract now in effect is for an indefinite period terminable upon 60 clays'notice, is does not constitute a bar to the present proceedings.'A statement of a Field Examiner, introduced into evidence at the hear-ing, indicates that the CIO and the International, each represents a sub-3 SeeMatter of Aluminum Ore Company,56 N L R B 498'SeeMatter ofIndianaFoundry Corpo,ation,56 N. T. R B 681 244DECISIONS OF NATIONAL LABOR RELATIONS BOARDstantial number of employees in the unit each claims to be appropriate.'We find that questions affecting commerce have arisen concerning therepresentation of employees of the Company, within the meaning of Section9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe parties stipulated at the hearing that the appropriateunit or unitsshould be composed of the Company's district agents, excluding clericalemployees,'managers,assistantmanagers,and all other supervisory em-ployees.They are in disagreement, however, with respect to the geograph-ical extent or scope of the unit or units, the CIO maintaining that a State-wide unit is the only appropriate one, the International and the AFL urgingthe appropriateness of district-wide units, and the Company, althoughasserting its indifference, inclining toward the view that a State-wide unitwould be appropriate.In addition to maintaining its own office in Boston, the Company hasestablished several regional offices throughout the United States for admin-istractivepurposes, each under the supervision of a regional manager. Eachregion isdivided into district offices with a districtmanager incharge. Theboundaries for the regions are fixed arbitrarily and are changed from timeto time in accordance with the Company's business needs. The State ofIllinois forms a part of two regions ; its district offices in Peoria, Aurora,Rockford, and Chicago, being located in the north central region, and itsdistrict offices in Springfield and East St. Louis being situated in the westcentral region.The functions, working conditions, rates of pay, commis-'The Field Examiner reportedthat the CIOsubmitted 110 application cards,of which 96 bolethe names of persons listed on the Company's pay roll of April 3, 1945, which containedthe namesof 296 employees in the claimed appropriate unit, that,of these 96 cards, 20 were dated in December1944, 31 in January 1945,10 in February 1945, and 35 in March 1945.The Trial Examiner reported further that the International submitted 11 application cards, all ofwhich bore the names of persons listed on the Company's pay roll of January 24, 1945, whichcontained the names of 16 employees in the unit alleged to be appropriate by the International, andthat, of these 11 cards, 4 were dated in December 1944, 4 in January 1945, and 3 were undatedAt the hearing,theAFL submitted to the Trial Examiner,in addition to its contract with theAFL, petitions signed by the Company's employees purporting to be designationsof the AFL, aswell as revocations of their prior designationof the CIOas their sole collective bargaining agentThe 170 names on the petition were not checked against any company payroll.The AFL nowcontends,on the basis of these revocations,thatthe CIO's showing is inadequate and its petitionshould, therefore, be dismissed.We find no merit in these contentions The submissionof applica-tion cards,as in the present case, is an administrative expedient adopted by the Board to determinewhether or not a question concerning representation has arisen.Matterof C. J Petersonand C FLytle, et al,60 N. L.R. B. 1070;Matter of Dempster Brothers,Iiic,58 N L RB. 151;Mattelof Buffalo Arms Corporation,57 N L R B. 1560 We have recently stated inMatter ofSunsetMotor Lines,59 N. L. R B. 1434,that "authorization cards are not required to he submitted tothe Board as the basis for a finding for or against any party to the proceeding but asprima facieevidence that the Union at the time of filing of the petition has sufficient interest to justify theBoard in initiating its investigatory machinery."We areof the opinion thatthe CIO hada sufficientinterest at the time it filed its petition towarrant ourdeteinimation hereinafter that a questionconcerning representatiori has arisen.aThe parties stipulated that the cashreis are included within the classification of cleiteal employees JOHN HANCOCK MUTUAL LIFE INSURANCE CO.245lions, pensions, benefits, rules and regulations, instructions, and super-vision, are uniform for all company agents throughout the State of Illinois,and, in fact, throughout the United States.With respect to the Company'soperations in Illinois, the record shows also that there is an occasionalinterchange of agents between the various district offices within the Stateand that all the agents are licensed by the State of Illinois in compliancewith its insurance laws.The Company has entered into collective bargaining relationships withunions covering employees similar to those here involved; the scope of thebargaining units has, however, not always been uniform. Thus, as alreadyshown, the two district-wide agreements with the AFL represent theextent of such contractual relations throughout the State of Illinois. Inaddition, the Company has a contract with the CIO presently covering itsemployees in 20 States of the United States with the provision that, asState-wide and smaller units are organized by the CIO and after the CIOis designated as bargaining representative therein, the terms of the nationalcontract are to be exetnded to such groups of employees. The Companyhas also recently' executed a contract with the CIO on a State-wide basisinMassachusetts following certification of the CIO as the exclusive col-lective bargaining agent in a State-wide unit as the result of a consent elec-tion conducted under Board auspices. In addition, the Company has asingle contract with the International covering the Company's employeesin two Milwaukee districts which is, in effect, State-wide, since the twodistricts are the only offices of the Company in the State of Wisconsin.It is apparent from the foregoing that, although the Company has inthe past done some bargaining with labor organizations on a district level,ithas also been bargaining recently on a State-wide or much more com-prehensive basis. In this connection it has, by its own practice, confirmedin a measure our finding as recently stated inMatter of Metropolitan LifeInsurance Company,56 N.L.R.B. 1635 and 1642.We there noted thatorganization among insurance agents is steadily progressing and tendingtoward State-wide units which we believe are, in most instances, the mostpracticable for collective bargaining purposes, and we asserted our policyto be one of avoiding the setting up of units for insurance agents smallerthan State-wide in scope barring, special circumstances.` Since there ishere absent any special circumstance, the CIO having organized the em-ployees on a State-wide basis, and inasmuch as the AFL also indicatedat the hearing that it has an interest in the Company's other Illinois districtsalthough it has been primarily engaged in organizing the Chicago and East7Matter of Washington National Insurance Company,57 N. L. R. B 224;Matter of Life InsuranceCompany of Virginia,57 N. L.R. B. 279;Matter of John Hancock Mutual Life Insurance Company,57 N. L. R B 700 246DECISIONS OF NATIONAL LABOR RELATIONS BOAvRDSt. Louis areas,= we perceive no reason for deviating from our enunciatedpolicy.We are therefore of the opinion that the unit sought by the CIOis appropriate for collective bargaining purposes. For similar reasons wefind that the limited unit sought by the International at the Rockford,Illinois, division, is appropriateWe shall, therefore, clismiss the Interna-tional's petition.We find, in accordance with the stipulation of the parties and our fore-going determination, that all district agents employed in the Company'soffices in the State of Illinois and having debits within that State, butexcluding clerical employees, managers, assistant managers, and all otherSupervisory employees with authority to hire, promote, discharge, disci-pline, or otherwise effect changes in the status of employees, or effectivelyrecommend such action, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the ActV. THEDETERMINATIONOF REPRESENTATIVESWe shall direct that the question concerning representation which hasarisen be resolved by an election by secret ballot among fie employees inthe appropriate unit who were employed during the pay-roll period imme-diately preceding the date of the Direction of Election herein, subject tothe limitations and additions set forth in the Direction. In accordancewith the requests made by the CIO and the AFL at the hearing, we shalldesignate them on the ballot as Industrial Insurance Agents Division,UOPWA-CIO, and Industrial and Ordinary Insurance Agents Council,A F. of L, respectively.Although the International failed to state whether it desired to appearon the ballot -in the event an election on a State-wide basis was ordered,ode shall accord it a place on the ballot.However, should it so desire, itmay withdraw from the ballot by giving notice to the Regional Directorwithin 5 days after (late of the Decision and Direction of Election.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act, andpursuant to Article III, Section 9, of National Labor Relations BoardRules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representativesfor the purposes of collective bargaining with John Hancock Mutual LifeInsurance Company, Boston, Massachusetts, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30) days8The AFL uitioduced testimony showing that it has established locals in these cities in Illinoiswhere theCompany has itsdistrictoffices with the exception of Amoia, which is included in theChicago area. JOHN HANCOCK MUTUAL LIFEINSURANCE CO.247from the date of this Direction, under the direction and supervision of theRegionalDirector for the Thirteenth Region, acting in this matter asagent for the National Labor Relations Board, and subject to Article TIT,Sections 10 and 11, of said Rules and Regulations, among the employeesin the unit found. appropriate in Section IV, above, who were employedduring the pay-roll period immediately preceding the date of this Direc-tion, including employees who did not work during said pay-roll periodbecause they were ill or on vacation or temporarily laid off, and includingemployees in the armed forces of the United States who present them-selves in person at the polls,but excluding those employees who have sincequit or been discharged for cause and have not been rehired or reinstatedprior to the date of the election, to determine whether they desire to berepresentedby IndustrialInsurance Agents Division,UOPWA-CIO, orby Industrial and OrdinaryInsuranceAgents Council, A. F. of L., or byInternationalUnion of LifeInsurance Agents, for the purposes of collectivebargaining,or by none of these labor organizations.ORDERUpon the basis of the foregoing findings of fact, and upon the entirerecord in the case,the National Labor Relations Board hereby orders thatthe petition for investigation and certification of representatives of em-ployees of John Hancock Mutual Life Insurance Company, at its Rock-ford, Illinois, office filed by International Union of LifeInsuranceAgents,be, and it hereby is, dismissed.